DETAILED ACTION
	This office action is based on the application number 17/114,727, filed on December 8, 2020. Claim 1 is currently pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In line 8 on the first page of claim 1, the recitation “impregnated with a hydraulic binder” is rejected for indefiniteness because both the inner and outer layers were recited previously, making it unclear which layer or layers are being impregnated. This rejection may be overcome with language such as “wherein the outer cylinder is impregnated with a hydraulic binder”.

	In line 11 on the first page of claim 1, the recitation “allowing the affected area to be observed from the outside,” is rejected for indefiniteness because it is unclear as to how the affected area is being observed from the outside as the claimed structure lacks this capability. This rejection may be overcome with language such as “allowing the affected area to be observed from the outside through the breathable structure of the outer cylinder”.

	In lines 2 and 30 of the second page of claim 1, the recitation “at the center position” has a lack of antecedent basis. It is unclear what the center position is referring to as there is no predefined center position in the claim. This rejection may be overcome by cancelling this limitation as it is understood in the art that by covering the polypropylene fiber with a coil of polyurethane fiber, the polypropylene fiber will be in the middle of the polyurethane.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing
a human organism.

Claim 1 is rejected under 35 USC § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

In line 4 on the first page of claim 1, the recitation “the inner cylinder placed on an affected area on which the cast to be worn” positively recites a portion of a person’s body. This rejection may be overcome with language such as “the inner cylinder configured to be placed on an affected area on which the cast is to be worn”.

Allowable Subject Matter
Claim 1 has allowable subject matter. The following is an examiner’s statement of reasons for allowance once the rejections listed above are amended:

Claim 1 is allowable once amended because the prior art fails to disclose, either singly or in combination, the claimed cast.

The closest prior art of record is Grim et al. (US 2006/0155226) which discloses a cast ( ¶ Abstract) covering an outer cylinder on an outer surface of an inner cylinder (Fig. 1; the inner layer 14; the outer layer 16), wherein the inner cylinder is configured as a breathable double cylindrical body (Fig. 1; ¶ 0010);
and the outer cylinder is configured as a breathable cylindrical body having a diameter larger than that of the inner cylinder (Fig. 6; ¶ Abstract), wherein the outer cylinder is impregnated with a hydraulic binder ( ¶ Abstract).
Additionally, Grim discloses wherein the DTY of the outer cylinder is formed by braiding filament-yarns of a polyester fiber or a polypropylene fiber ( ¶ 0033), wherein the inner cylindrical body is knit to form a porous mesh fabric with a double cylindrical body ( Figs. 1-3; ¶ Abstract & 0032), and wherein the DTY of the inner cylinder is formed by braiding filament-yarns of a polyester fiber or a polypropylene fiber ( ¶ 0033).

Norvell (US 10,500,101) discloses a cast (waterproof cast sleeve 40) having partition holes formed on the cylindrical body along a longitudinal direction of the cylindrical body (Figs. 4-6; ¶ 23), dividing the body into a large and small space at a region of each of the partition holes (Figs. 4-6; ¶ 23), wherein the upper and lower portions of the holed cylindrical body have the same length from a center of the partition holes (Fig. 4; ¶ 23), and a cut cylindrical body is folded in half at the partition hole such that the upper portion covers an outer surface of the lower portion, thus forming a holed double cylindrical body in which an inner skin and an outer skin are overlapped (Fig. 7; ¶ 31), so that  the inner cylinder having a divided insert portion configured to receive a thumb or a big toe is formed (Figs. 10 & 11; ¶ Abstract), and wherein the divided insert portion is formed at one side of the distal opening portion of the holed double cylindrical body and communicates with the small space (Figs. 10 & 11; ¶ Abstract).

Lepore et al. (US 2014/0121627) discloses wherein the outer cylinder and inner cylinder are formed of a braided fiber which is formed by braiding a draw textured yarn (DTY) and a spandex yarn (¶ 0128).
Additionally, Lepore discloses forming incision portions on a circumferential wall of a distal opening portion of the outer cylindrical body to form split circumferential walls on opposite sides of the incision portions (Fig. 4; ¶ 0121).

Evans et al. (US 2007/0276302) discloses dehumidification packaging the outer cylindrical body (Fig. 26; ¶ 0016), polyurethane fiber of 70 to 140 denier (¶ 0069), and polypropylene fiber of 75 to 150 denier (¶ 0069).

Pearce et al. (US 5,403,267) discloses spandex yarn made of a mixture of polyurethane and polypropylene (¶ 33).

Wu et al. (US 2015/0305914) discloses knit an outer cylindrical body formed with a porous mesh fabric (Fig. 6; ¶ 0050).

None of the references disclose the outer cylinder formed of a braided fiber which has a thickness of 1400 to 4000 denier, or applying pressure to a set of yarns at points of 0.8 to 1 cm intervals along a longitudinal direction of the set of yarns, thereby spot-joining the set of yarns in combination with the other limitations nor would it be obvious to one skilled in the art to have combined the prior art to teach the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:00 PM EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SETH R. BROWN/Examiner, Art Unit 4165                                                                                                                                                                                                        
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786